Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 1 of 12




                                     U.S.DISTRICT COURT
                              SO U TH ER N DISTR ICT O F FLO RIDA

                         CASE N O.:17-c1v-60533-M artinez-otazo-Reyes


  Lt.Col.RODNEY SCOTT PATTERSON ,

  Plaintiff,                                                i Iz..1..-.:-.,' 4w'k . .....   ....... . --.
                                                                                                            '. '..'. '

                                                                                                                    1
                                                                                                                    i
                                                                                                                    b
  VS.
                                                                        JdL 30 2219
 A M ERICAN A IRLIN ES,IN C                                              AN(a'h:
                                                                               .'L-A i Nt''3kttf'D
                                                                        C1.T.!1KO.S.L)lSf.(.   -)X
                                                                        S,D.OF FLA.-h/7iAM 1
  Defendant.



  PlaintiffLt.ColRodnev S.Patterson'sReplv to Am erican'sResponseand M otion to Strike
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 2 of 12




                                           I11t'I-tpt.
                                                     llactif)l'
                                                              1




                                                                  cannot defend itsel17w ithout the
  Reserves. A m erican A irlines cannot conduct business w ithout the Reserves.
  Court-s ability to ftlnction and adm inister justiee is derived from the protections
  ofl-
     ered by the m ilitary . G iven the im portance of the R eserve C om ponents,C ongress
  en:1eted U S1-
               ïR R A to protect this sm all subset of the population and even sm aller
  subset w ho are em ployed by private em ployers like A m erican A irlines. This sm all
  subset falls w ithin a protected class and is granted certain em ploym ent
  em ploym ent protections. C ongresss after careful consideration in 1994 , m ade
  em ployers solely responsible and strictly liable if an em ployee m eets fotIr criteria
  outlined     Section 4312 (undisputed in this
  langtlage several tim es sinee 1994 to protect the em ploym ent of reservists and fully
  vindicate thei1'1-ights if an em ployer doesnet not fully com ply.


         A m eriean A irlines has repeatedly and on m ultip1e occasions invited this C ourt
  to com m itjudicialerror. A s previously stated-and affirm ed by the Sixth Circuit
  C ourt of A ppeals, the am ount of leaves granted by an em ployer in no w ay i13sulates
  the em ployer from a U S ER R A violation . 1n factsthe m ore leave an em p loye1-grants-
  it becom es m ore like1y an em p1oyer w i1l eventually ()ne day get tired of com plying
  with U SERRA and test the w aters as A m erican did in this case. (See H ick1e
  A m e1-ican M ulti-Cinelua,N o 18-4131,6t11()
                                              7ircuit(20l9)).W hen absentform ilitary
  service- A m erican      obligalt?J     treat the individual                 leave of absence.
  A m e1
       -ican has no diseretion w ithin the law .                   unlaw fu1 fo1- A m erica14 to do
  otherw ise or to add prerequisites to the exercise of this em ployee right.


         G ive11 the sm all percentage of Reservists, and the dearth of case Iaw involvi11g
  U S ER R A , it is vitally im portant fo1-this C ourt to w eigh U SE R R A m atters in light o f
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 3 of 12




  othercourt-sdecision'sand opinions. The matterbefore thisCourtisnotjtlstabout
          Patterson, it is abotlt veteran's rights w hich w ill be ilupacted and ultiluately
  im pact the nationaldetknse ofthe United States,as V eterans w ill refuse to volunteer
  and servewithoutprotectionsafforded by USE'R RA.TheNation willbedefendedjust
  not w ith volunteers.


        Bagnallv Sunrise,S.D .F1 20l1eis a landm ark case involving status violations.
  Reservists sim ply cannotw aitfor a U SER R A violation to appear in their districteottrt
  or appellate court to establislz case law in that C ourt. The national defense cannot
         Em ployers can never be granted veto authority or purview over a m em ber's
  m ilitary service in the pursuit of profitability. Em ployers can never be allow ed to
  dem and orders or establish unlaw ful prerequisites to a service m em ber's m ilitary
  service or rettlrn from service. The Plaintiffseeks to bring fidelity and focus to this
  m atter before the Court. by presenting the facts in a sim ple m anners providing
  supplem ental authorities for this C ourt-s consideration and pointing out possible
 judicialerrorso thatjusticeandthe law m aybeservedthewayCongresshasintended.

                 re-w rite U SER RA absent C ongressional authority'. The Plaintit-f
  requests                                                                          by the
  Plaintiff in the interest ofjudicialefficiency,fairness and Veteran's rights. The
  plaintiff w ould like to inform the Court thatan exhibit for C aptain D anny Shellhouse
  w as disclosed to the defense and the C ourt. That docum ent w as not attached to the
  record show n by the C ourt and is attached hereto as Exhibit 1.


                                       Backuround


        The corporate security repol-t/investigation w as hatched by the m achinations
  and lies of C aptain G lenn W hitehouse w ho expressed an irrationaldislike for Lt.C ol
  Patterson. W hitehouse lied to A m erican A irlines investigators and stated that Pepe,
  the Bolivian m echanic w as the source o f his inform atit
                                                           'ln. Pepe has since denied the
  allegations and inform ed thathe had been warned by his seniorm anagerin M iam inot
  to get involved in the m atter. A nother piIot w ho w as present during the alleged
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 4 of 12




  conversatiolz betw een W hitehouse and the m echanic does                    corroborate
  W hitehouse's story. B rian B each forw arded C orporate Security a copy
  W hitehouse's com plaint. A m erican states that C orporate Security only investigated
  the allegations of gun running w hich w ere false. H ow does A m erican know this for
  fact unless they have the inform ation? Y et, A m erican has deceived this court into
  believing the investigator diedpand along w ith his deathsthe inform ation w as forever
  buried. H ow evers this Court has
  W hitehouse Com plaint then they (Corporate Security) considered it, they couldn-t
 just ignore it. Ricardo Garcia the now deceased manager sentan emailto Beach
  saying C orporate Security w ould look into the m atter w ith the W hitehouse com plaint
  copied in the text.


        A s children,w e learned the excuse,Ktthe dog ate m y hom ew ork-'. That exeuse
  w ould often fail and only w orked one tim e in history. The dog w ouldn't have eaten
       hom ew ork         you protected         either. The entire corporate sectlrity
  l'eport/investigation and A m erican's excuses reek' of a cover-up and conspiracy.
  A m erican advises it doesn't have the Corporate Security Report or any associated
  docum ents w hich is sim ply unbelievable in the digital2 1StC entury. So,G arcia never
  em ailed anyone, never took w ritten notes, never sent a text from his com pany cell
  phone, never travelled to Bolivia to speak to anyone w hich w ould generate a traveI
  record, never spoke to the T SA in M iam i.


        A m erican-s excuses m ight be able to pass scrutiny once-but on the eve o foral
  arguments for summ ary judgment, American stated emphatically that it had no
  records o f Lt.C ol Patterson or his w ife travelling on an A m erican A irlines flight or
                                                         A m erican didn't have the travel
  records because like the C orporate Security report,itdestroyed them in an attem ptto
  besm irch Lt.C ol Patterson and dem ean his m ilitary service.A m erican.in a longshot,
  hoped that Lt. Col Patterson hadn't actually perform ed m ilitary service. A m erican
  even w ent so far as to send Patterson a letter from his chief pilot in M iam i accusing
  Patterson of defrauding A m erican.A bsurdly false A llegations such as these have no
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 5 of 12




  place in a U SER R A proceeding and Lt.C ol Patterson w ill gladly resolve any doubt
  this Court m ight have in this regard. A m erican destroyed the travel records of
  Patterson and his w ife, how ever A A couldnDt destroy the transactions of m tlltiple
  m erchants. one of w h ich w as in the secure area of the W ashington Reagan airport on
  the A A term inal. lt couldn't destroy the records of its vendor G o-G o inflight w hich
  Patterson could only use on an A m erican A irlines aircraft flying above l0-000 feet.


  t-lattering to A m erican A irlines nor G lenn W hitehouse's false allegations. Producing
  the C orporate Security R eport w ould further illum inate A m erican's unlaw ful bad
  faith aetions and excuses for violating U S ER RA on brilliant display. Indeed if there
  are no records of the Corporate Security lnvestigation or Lt. Col Patterson's travel
  recordss this should give the court great pause. A llow ing a U S ER RA defendant to
  destroy evidence w hich w as reqtlired to be retained in anticipation of litigation does
  notservejustice and wi11only promote thisbehaviorin the future. 'I-hiscondtlctis
  sanctionable under R ule 37 and abuses already overloaded court dockets.


                                           A rzum ent


  1. D ue Process


         American seeksto deny the Plaintiffsrights guaranteed tmderthe U.S.Constitution asit
  has done with those granted by Congress under the 1aw w ith U SER'
                                                                   RA . One elem ent of due
  process is the rightto represent oneself and to fire one's attorney. lt was by Am erican's ow n
  doing,thataconflictarosebetween thePlaintiffandhisCounsel. Plaintiffterminatedhiscounsel
  forreasonspreviously disclosed to the Court. The Plaintifffurthersubmitted JudicialNotice to
  the Cottrtregarding m atterswhich the Plaintiffsformerand albeitdiscredited attorney,W illiam
  A m long,w asinvolved,including a currentaction by the Florida Barinvestigating the Eldredge v
  ED . Care m atler,w hich was dism issed by Pro-se Eldredge follow ing her tennination of the
  Amlongtirm andretention in thecaseforthepup osesofsandions.ThePlaintiffsubm ittedthese
  relevantN otices separately forthe Court'sease ofreference.
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 6 of 12




         The Plaintiffsformerdiscredited attorney hid these sanctionable actions,even going so
  farasto lieto thePlaintiffaboutthetruenatureofadiscoveryhearingwhereAmerican attempted
  to breech theattorneyclientprivilegebetween Patterson'sunion attorneysandPatterson(which
  would have also im pacted 15,000 otherunion membersand possibly those ofevery pilotin the
  U.S.workingin aunion shop). Patterson'suniondispatched threelawyerstoclaw back records
  from American,whichin thewordsoftheUnionPresidentwastksloppylegalwork''(on thepart
  oftheAmlongFirml. lshaKochar,Amlong'sstaffattonwy,violatedatlorneyclientprivilegeby
  presenting inform ation to A m erican which w as in anticipation of litigation. K ochar is no longer
  an attorney w ith theA m long Firm ,and A m long proudly nnnounced hertennination from the firm .


  The plaintiff s former attom ey even intonated to Pro Hac Vice attorney,NoelPace,Esq that
  Amlong'swife Karen (amemberoftheFlorida BarExaminers)mightnegatively intluencehis
  appointmenttotheFloddaBarasanatlorneyifhesteppedoutofline(ordisagreedwithAmlong).
  The Plaintiffisappalled ateven thehintofsuch conductby hisfonnerattom eys. American and
  the Am long Finn appear to have opposed the adm ittance ofPace into the case w hich caused him
  notto be presentfor Plaintiff'sdeposition. Am long has advised he uses another attorney to take
  notes at depositions and the sudden tennination of Kochar necessitated Pace at depositions.
  Jennifer D aley,another staff attorney for A m long,is also a respondent to a Florida Bar action
  seeking to disciplineherforherroleintheED Carematter.Pace,apro hacviceatlorney doesn't
  haveaccessto Pacerforelectronic filings,and assuch filed no actionswith the Courtexcepthis
  m otion to withdraw . By A m erican's own actions Pace is a conflicted counselfor being m erely
  mentioned inthemotionforsanctions.American wantscontlicted attonzeysto representPatlerson
  in his m atter before the Court. lt serves their purpose. How ever,forcing a discredited tired
  attorney with a direct conflict w ith respect to representation of Patterson does not serve due
  process. lfthe Courtand A m erican are interested in m isconducton the partofA m long,perhaps
  these issuescould be resolved in a separate contem ptproceeding orreferralto the Florida Bar.


  2. E qualTreatm entU nder the Law


         Therightto haveone'scasetreated thesam eway assim ilarcasesiscodified into federal
  law and theU.S.Constitution.American certainly doesnotwanttheBagnall,Duarte,Fannin,
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 7 of 12




  Fryer,Hanna,HarwooJ Hickle,Hoefert,Mace,#c//>,Scanlan,Staub,andstevensissuesbrought
  into thism atterbeforetheCourt. Each ofthese supplem entalauthoritiesthoroughly underm ines
  every argtlm entthatAm erican haspresented to the Courtand affirm the intentionsofCongress
  with USERRA. Fannin an Eleventh circuitdecision and Bagnalla decision ofthisCourtboth
  address lm lawfulem ploym entstatus changes while perform ing military service prior.A status
  change which A m erican hasadm itted to and one w hich w asfotm d in violation ofU SER'
                                                                                        RA in the
  Bagnall case.Lt.Co1 Patterson respectfully requests this Courtto treat his case ms it did w ith
  SergeantBagnallandwithreferencetothehostofothercasesbroughtbeforethisCourtand others.

  3. Eleventh C ircuitSuspension


         June 20,2019 the Eleventh Circuit stated,the districtcourtdocketsheetindicates thatthe
  notice ofappealwasfiled before the disposition ofa timely tolling motion,(Doctlment 185
  Amended Motion to Amend JudgmentUnderRule 59(e)0. Therefore,the effectivenessofthe
  notice issuspended untilthe motion isdisposed ofSee Fed R.App P.4(a)(4). A1lpending
  deadlinesare suspended and w illbe restarted upon entry ofan orderby the districtcourtdisposing
  ofthetimelytollingmotion. TheRule59(e)motionisbeforethisCourtfordisposition.

  4. A m erican'sLegalExpenses


         A m erican now raises the issue of frivolous filings and m ounting legalexpenses. lt w as
  through Am erican'sow n doing thatitunlaw fully changed Lt.Col Patterson'sstatusw hile absent
  formilitaryservice,thensoughttohavethatunlawf'ulactjustifiedbythisCourtlronically atthe
  snme time, Maj Gen Thomms Harwood wasraising similarre-employmentstatus issueswith
  Am erican'sm anagem ent,who waslikely coordinating with AA legalcounselin anticipation of
  litigation,further substantiating the requirem ent to preserve data such as the Corporate Security
  Report. Lt.ColPatterson's tmion representatives addressed the re-employm entstatus change
  issueswithbothBondsandBeach,whowerealsoincontactwithAA legal(LucretiaGuia) Mark
  Cronin plainly revealsthatA m erican w as atlem pting to circum ventthe provisions ofU SERRA .
  NeitherAm erican noritsattorneyscan plead ignoranceofthe blatantUSERRA statusviolations
  norwould itmatterwhatifthey could.Thedefendantagain raisestheterm speciousm otivesand
  misconducton thepartofthePlaintiffwhich haspermeated thecase(areferencetoPatterson's
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 8 of 12




  formerdiscreditedattorney).TheCourtshouldtakejudicialnoticethatwhileLucretiaGuiawas
  lyingto federalinvestigators,she also used the sam elanguage. Am erican again invitestheCourt
  to commitjudicialerror. The unlawfulstatuschange ofSeptember24,2015 isa violation of
  USER'
      RA,which Am erican issolely responsibleand strictly liable forcompliance. An employer
  hasthree defensesin statuscases,each ofwhich willfailon itsface in the Patterson case,none
  rely on em ployee actions or em ployer intention to establish a violation. A m erican has not yet
  properly re-em ployed Lt.Co1Patterson and willnot untilthis Courtissues a com petentorderto
  do so.


  5. M otion for Exem ption from Fees and C ourtC osts


           ln accordancewith 38U.S.C j4323 (h)(1),Lt.ColPattersonhasrequestedthisCourtto
  honorthe provisions of U SERRA . Throughoutthis litigation the Plaintiffhas been bom barded
  w ith courtfeesand costs. Courtem ployeeshaverefused to honorthe statutory language and have
  advisedthePlaintifftofileamotionandhavethejudgesoorderit.Plaintiffrespectfullyrequests
  this H onorable Courtto grant the Plaintiff s m otion for exem ption from fees and court costs.
  A m erican has albeit sought once again to deny the Plaintiff s rights and deem ed this m otion
  frivolous.


  6.Tim eliness ofM otion


           Defendantraises the issue oftim elinessofthe motion forsanctionsand pointsto one of
  m any emails the Plaintiff has sent to the Defendants lead counsel seeking to confer. The
  Defendants lead counselhasnotresponded to m any emailssenthim by the Plaintiff,norhashe
  properly served the Plaintiffwith hisresponses. The Plaintiffhas advised the courtunder sealof
  a physicalinfirm ity which has arisen,no doubtin response to the undue stress placed on the
  Plaintiffandthenecessityforhim toworkforsubstandardpay.PlaintiffsjustlikeProHacVice
  Attorney islim ited to paperfiling ofcourtdocum entsthrough the clerk's window w hich doesnot
  accom m odate the Plaintiff's infinnity and physicallim itations.
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 9 of 12




                                            Cnnclusion


         Lt.ColPatterson seeks notto overburden the Courtsystem and has presented the Court
  withvalidinfonnationfrom whichtheCourtcanmakeajustdecisiononthematterbeforeit.And
  thatdecision willbein com pliancewith USERRA and notnegativelyim pacttherightsofm illions
  ofveterans.Thiscaseisn'tjustaboutLt.ColPatterson.Dueto thevoluminousfilingsandvast
  misinfonnationintroducedintothecase,Lt.ColPatterson,(whoisnotanywayaffiliatedwiththe
  Patterson v Aiken,841 f.2d 386,387 (11tb cir.1988) was compelled to representhimself.
  A m erican im properly re-em ployed Patterson in Septem ber 2015 and Patterson has been harm ed
  by this improper re-em ploym ent.Not surprisingly, Am erican Airlines continues to deny its
  unlaw fulacts in violation of U SERRA beginning on Septem ber 21,2015.tm lawful acts which
  Am erican stipulated in itsfilingsthatitcom mitted and actswhichthisCottrtstated did notviolate
  U SERR A.
          ,butare in facta violation ofU SERR A . There isan easy path for the courtto dispense
  ofthis m atterand the Plaintiffrespectfully requests the Courtgrantthis m otion and the Plaintiff
  deference. This path w illbypassthe interm ediate steps ofthe Eleventh Circuitand a com petent
  juryshoulddecideliquidateddamagesforrecklessdisregard.

         The Plaintiff respectfully requests this Court to order A m erican A irlines to properly
  re=em ploy him back to September25,2015 and furtherto reinstateback pay,wagesandbenetits
  had hecontinued flying up to thepointAmerican properly re-employshim. ThePlaintifffurther
  requests the defendantm ake restitution forreasonable legalexpenses and other costs incurred as
  aresultofitsunlawfulactions.ThePlaintifffurtherrequeststheCourtputthematterofliquidated
  damages before a competent jul'
                                y which can weigh the evidence and make credibility
  determinations with respect to liquidated damages. The Plaintiff offers this as means of
 jlzrisprudenceandjudicialeftkiency. Duetothe strictliability andresponsibilityprovisionsof
  U SERRA ,the plaintiffneed notestablish a m otivating factorand the intentions of the em ployer
  are notrelevant.The Plaintiffs claim s ofretaliation tm der U SERR A w illnotprovide any m ore
  dam agestothePlaintiffandtheDefendantsclaimsofdam agesandsanctionswould becom em oot.
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 10 of 12




  Dated July 30,2019                                 Respectfully Subm itted,




                                                          J        7.
                                                    Rodney S.Patterson,Lt.Col,Pro-se
                                                    ïcottPatterson247(i
                                                    '                 .9g-
                                                                         rlkail.cpr'
                                                                                   q
                                                    1092 NW 139tbTerrace
                                                    Pem broke Pines,FL 33028-2340
                                                    704-231-0909




                                     CER TIFICA TE O F SERV ICE

          1Lt.ColRodney S.Patterson,Pro Se Appellanthereby certify,thatatrue and correctcopy
   ofthe foregoing wasserved by U .S.M ailon July 30,2019 on a11cotm selorpartiesofrecord on the
   Service ListBelow .


                                                          e,/       fp
                                                    Signature   Filer


                                              Service List

                                             V ia U.S.M ail


  M ichaelA .H olt
  mholt@ tisherphillips.com
  FloridaBarNo.:91156
  FISHER & PHILLIPS LLP
  450 EastLas O las Boulevard
  Suite 800
  FortLauderdale,Florida 33301
  Telephone:(954)847-4709
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 11 of 12




  Mark W .Robertson(ProHacVice)
  mrobertson@ omm.com
  O 'M ELV EN Y & M YERS LLP
  Tim e Square Tow er,7 Tim es Square
  New York,N ew York 10036
  Telephone:(212)326-2000




  TristanM orales(ProHacVice)
  tmorales@ omm.com
  O 'M ELV EN Y & M Y ERS LLP
  1625 Eye Street,N orthw est
  W ashington,DC 20006
  Telephone:(202)383-5300
  AttorneysforAmericanAirlines,Inc.


  Karen Coolm an Am long
  Florida BarNo:275565
  kam long@ TheAmlonaFirm.com
  AM LONG & AM LO NG,P.A.
  500 Northeast Fourth Street
  FortLauderdale,Florida 33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102

  W illiam R.Am long
  W Ramlona@TheAm longFirm .com
  AM LONG & AM LO NG,P.A.
  500 Northeast Fourth Street
  FortLauderdale,Florida 33301-1154
  Phone:(954)462-1983
  Fax:(954)523-3102
  CounselforAmlong& Am long,P.A.
Case 0:17-cv-60533-JEM Document 215 Entered on FLSD Docket 07/30/2019 Page 12 of 12




  NoelChristian Pace,Esq.
  206 NW 91ST STREET
  EL PO RTAL,FL33150-2259
  Noel.c.pace.esn@ gmail.com
  (305)219-1191
